Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of species of antibody pab1971 in the reply filed on 08/17/2022 is acknowledged. The antibody pab1971 comprises (i). the VH CDR1, CDR2 and CDR3 of SEQ TD NOs: 21, 177, and 34, respectively; (ii). the VL CDR1, CDR2 and CDR3 of SEQ ID NOs: 103, 105, and 107, respectively; and (iii). the VH of SEQ TD NO: 280 and the VL of SEQ ID NO: 453. 
2. Claims 206-223 are pending and currently under consideration. 
 
Information Disclosure Statement
3. The information disclosure statements filed on 11/30/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 08/21/2020 are accepted by the Examiner.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
5. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6. Claims 220 and 223 are on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent No. 10,155,818 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 220 and 223 of the instant application are drawn to an isolated antibody that specifically binds to human GITR, wherein the human GITR comprises residues 26-241 of SEQ ID NO: 701, wherein the binding between the antibody and a first variant GITR is substantially weakened relative to the binding between the antibody and the human GITR, and wherein the first variant GITR comprises residues 26-241 of SEQ ID NO: 701 except for the amino acid substitution G63A. On the other hand, claims 1-4 of US Patent No. 10,155,818 B2 are drawn to an isolated antibody that specifically binds to human GITR, wherein the human GITR comprises residues 26-241 of SEQ ID NO: 701, wherein the binding between the antibody and a first variant GITR is substantially weakened relative to the binding between the antibody and the human GITR, and wherein the first variant GITR comprises residues 26-241 of SEQ ID NO: 701 except for the amino acid substitution G63A, and wherein the antibody binds to at least one amino acid residue selected from the group consisting of amino acid residues 62 and 63 of SEQ ID NO: 701. Claims 1-4 of US Patent No. 10,155,818 B2 and claims 220 and 223 of the instant application vary in scopes and are obvious over each other.


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

7. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 206-223 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 206-219 and 221-222 are drawn to an isolated antibody that specifically binds to human GITR, comprising a VH comprising the VH CDR1, VH CDR2, and VH CDR3 amino acid sequences of the VH amino acid sequence of SEQ ID NO: 203, and a VL comprising the VL CDR1, VL CDR2, and VL CDR3 amino acid sequences of the VL amino acid sequence of SEQ ID NO: 204 or 205. Claims 206-207 are drawn to an antibody comprising a random combination of CDRS recited in the claims. The claims encompass a huge genus of antibodies that binds to GITR. With respect to claims 220 and 223, the claims do not define the epitope that the antibody binds and do not require that the antibody possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of GITR antibodies without any structural features. The specification discloses the amino acid sequences of VL CDR1, CDR2, and CDR3 (Table 1) and the amino acid sequences of VH CDR1, CDR2, and CDR3 (Table 2) of 131 antibodies. However, such a disclosure is insufficient to support the scope of the instantly claimed antibodies.  
The prior art teaches monoclonal antibodies that specifically bind to human GITR (see, e.g., JP 2008-278814 A, WO 2006/105021 A2). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other anti-GITR antibodies might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-GITR antibodies.
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of anti-GITR antibody, and lack of the definitive structural feature of the genus that is critical for the GITR binding activity, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the claimed antibodies.  
Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
9. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10. Claim 206 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 206 recites “an isolated antibody that specifically binds to human GITR, comprising a VH comprising the VH CDR1, VH CDR2, and VH CDR3 amino acid sequences of the VH amino acid sequence of SEQ ID NO: 203, and a VL comprising the VL CDR1, VL CDR2, and VL CDR3 amino acid sequences of the VL amino acid sequence of SEQ ID NO: 204 or 205”. Claim 206 does not particularly set forth the amino acid sequences of CDR1, CDR2, and CDR3 for each of VH and VL, rendering the indefinite. 

Claim Rejections under 35 USC § 112 (d) 
11. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12. Claim 210 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 210 recites a limitation, " wherein the antibody is agonistic”. Such a limitation does not further limit the antibody of claim 206 because the property recited in claim 210 is inherent to the structure of antibody of claim 206. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14. Claims 220 and 223 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP 2008-278814 A (Publication Date: November 20, 2008). 
JP 2008-278814 A teaches monoclonal antibodies that specifically bind to human GITR. The antibodies (40-44 antibodies) bind to an epitope of amino acid residues 48-60 of human GITR (paragraph [0056]). The amino acid sequence of human GITR encoded by the sequence under NM_004195.2 taught by JP 2008-278814 A is identical to the amino acid sequence of SEQ ID NO: 701 of the present application. Since the antibody taught by JP 2008-278814 A binds an epitope within the amino acid residues 26-241 of SEQ ID NO: 701, the recited property, “wherein the binding between the antibody and a first variant GITR is substantially weakened relative to the binding between the antibody and the human GITR, and wherein the first variant GITR comprises residues 26-241 of SEQ ID NO: 701 except for the amino acid substitution G63A”, is inherent to the antibody taught by JP 2008-278814 A. Thus, the teachings of JP 2008-278814 A meet the limitations of claims 220 and 223.  
15. Claims 220 and 223 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2006/105021 A2 (October 5, 2006).   
WO 2006/105021 A2 teach an anti-human GITR antibody (Example 1 on page 16). The antibody was prepared by the extracellular domain of human GITR, which would comprise the amino acid residues 26-241 of SEQ ID NO: 701 of the instant application. The antibody binds both hGITR and cGITR (Table 3). Since the antibody taught by WO 2006/105021 A2 binds the same epitope within the human GITR, the recited property, “wherein the binding between the antibody and a first variant GITR is substantially weakened relative to the binding between the antibody and the human GITR, and wherein the first variant GITR comprises residues 26-241 of SEQ ID NO: 701 except for the amino acid substitution G63A”, is inherent to the antibody taught by WO 2006/105021 A2. Thus, the teachings of WO 2006/105021 A2 meet the limitations of claims 220 and 223.  

Claim Objections 
16. Claims 206-219, and 221-222 are objected to because they recite non-elected subject matter (non-elected antibodies). Appropriate correction is required.

Conclusion
17. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      October 6, 2022